—Motion to settle record on appeal and to consolidate appeals denied; motion to extend time to perfect appeal granted. Memorandum: A motion to settle the record on appeal should be addressed to the trial court. The remedy for an adverse determination of such a motion is an appeal from the order embodying the determination. The rules of this Court do not permit consolidation. However, multiple appeals may be combined into a single record, so long as the papers for each appeal are physically separated from those for the other appeals. No further extensions will be granted. Present—Pine, J. P., Lawton, Doerr, Balio and Boehm, JJ. (Filed Dec. 27,1996.)